 1 David Poore Turner
   SBN 192541
 2 Brown | Poore LLP
   1350 Treat Blvd,, Suite 420
 3 Walnut Creek, California 94597
   (925) 943-1166
 4 dpoore@bplegalgroup.com

 5   Attorneys for Plaintiff
     DANTE MICHELUCCI
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   DANTE MICHELUCCI,                                    No. 4:18-cv-05144-HSG
12                  Plaintiff,                            URGENT STIPULATED REQUEST TO
                                                          ADJUST BRIEFING SCHEDULE FOR
13   v.                                                   DEFENDANT’S MOTION TO DISMISS
                                                          THE AMENDED COMPLAINT
14   COUNTY OF NAPA, et al.,
15                  Defendant.
16

17          Plaintiff Dante Michelucci and Defendant County of Napa (collectively, the “Parties”)
18   present the following stipulation seeking an adjustment of the current briefing schedule on
19   Defendant County of Napa’s Motion to Dismiss the First Amended Complaint, which is currently set
20   for hearing on February 21, 2019.
21          The parties agree that there exists good cause to adjust the opposition and reply dates for the
22   pending motion.
23          In late-October 2018, Plaintiff’s Counsel was hospitalized at the San Francisco VA Medical
24   Center for a period of six days. After discharge, Plaintiff’s Counsel began suffering from significant
25   complications. The complications resulted in transport to VA Medical Center’s ER last Friday,
26   November 16, 2018. Plaintiff’s Counsel was given a series of blood and other tests, which should be
27   completed this week. Plaintiff’s Counsel’s condition is worsening, and, as a result, he is presently at
28   the VA Medical Center for additional testing. The medical providers that treated Plaintiff’s Counsel
                                                     1
     STIPULATION TO ADJUST BRIEFING SCHEDULE ON                                            4:18-cv-05144-HSG
     MOTION TO DISMISS THE AMENDED COMPLAINT
 1   have instructed that he not engage in any activity, including work activity, for a period of one to
 2   three weeks.
 3          As a result of these recent medical complications, Plaintiff’s Counsel requests additional time
 4   to finalize the opposition. The parties would propose the following modification to the briefing
 5   schedule:
 6                Opposition Due Date: November 30, 2018
 7                Reply Brief Due Date: December 14, 2018
 8                Hearing Date: Remains the Same
 9          No party would suffer any prejudice if this request were granted, and this request is not being
10   made for the purposes of delay, or the disruption of judicial economy.
11          SO STIPULATED.
12

13   Dated: November 19, 2018                                 BROWN | POORE LLP
14                                                  By:                    //s//David Poore Turner
                                                              David Poore Turner
15                                                            Attorneys for Plaintiff Dante Michelucci
16
     Dated: November 19, 2018                       HIRSCHFELD KRAEMER LLP
17

18                                                  By:                    //s//Carmen Plaza De Jennings
                                                              Carmen Plaza De Jennings
19                                                            Attorneys for Defendant County of Napa
20

21
                              CIVIL LOCAL RULE 5-1(i)(3) ATTESTATION
22
            I hereby attest that concurrence in the filing of this document has been obtained from each of
23
     the other signatories to this document.
24
     Dated: November 19, 2018                      Respectfully Submitted,
25
                                                   By: ____//s//David Poore Turner
26

27

28
                                                          2
     STIPULATION TO ADJUST BRIEFING SCHEDULE ON                                              4:18-cv-05144-HSG
     MOTION TO DISMISS THE AMENDED COMPLAINT
 1

 2                                      [PROPOSED] ORDER
 3          GOOD CAUSE SHOWING, the Stipulation is GRANTED.
 4
            IT IS HEREBY ORDERED that the briefing schedule is adjusted for Defendant’s Motion to
 5
     Dismiss the Amended Complaint. The new briefing schedule for the Opposition and Reply briefs
 6
     shall be due on the following dates: Opposition Due Date: November 30, 2018; Reply Due Date:
 7
     December 14, 2018. The hearing date remains the same.
 8

 9          SO ORDERED.
10   Dated: November __,
                     20 2018                            ___________________________________
11                                                      UNITED STATES DISTRICT COURT
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
     STIPULATION TO ADJUST BRIEFING SCHEDULE ON                                     4:18-cv-05144-HSG
     MOTION TO DISMISS THE AMENDED COMPLAINT
